
	
		I
		111th CONGRESS
		2d Session
		H. R. 5782
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Adler of New
			 Jersey (for himself, Mr.
			 Peters, Mr. Himes, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Financial Services and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To implement cost savings within the Department of the
		  Treasury and the Department of Housing and Urban Development, and to terminate
		  the Overseas Private Investment Corporation.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Reduce and End our Deficits
			 Using Commonsense Eliminations in the Treas-HUD and OPIC Programs
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Treasury savings
					Sec. 101. Limitations on obligation of funds for Bureau of the
				Public Debt and Financial Management Service.
					Sec. 102. Electronic pay stubs for Treasury
				employees.
					Sec. 103. Termination of advanced earned income
				credit.
					Title II—HUD Savings
					Sec. 201. Rent subsidies under HUD section
				8 housing choice voucher program for
				one-person households.
					Title III—OPIC Termination
					Sec. 301. Short title.
					Sec. 302. Termination of Overseas Private Investment
				Corporation.
					Sec. 303. Savings provisions.
					Sec. 304. Technical and conforming amendments.
				
			ITreasury
			 savings
			101.Limitations on
			 obligation of funds for Bureau of the Public Debt and Financial Management
			 Service
				(a)Bureau of Public
			 DebtThe total amount
			 obligated in each of fiscal years 2011 through 2015 by the Bureau of the Public
			 Debt in the Department of the Treasury shall not exceed $186,244,000.
				(b)Financial
			 Management ServiceThe total
			 amount obligated in each of fiscal years 2011 through 2015 by the Financial
			 Management Service in the Department of the Treasury shall not exceed
			 $235,132,000.
				102.Electronic pay
			 stubs for Treasury employees
				(a)In
			 generalFor pay periods
			 ending in fiscal year 2011 and any fiscal year thereafter, the Secretary of the
			 Treasury shall, in coordination with the Office of Personnel Management, issue
			 electronic pay stubs to employees of the Department of the Treasury who receive
			 their pay by electronic funds transfer.
				(b)Electronic funds
			 transfer definedFor purposes of this section, the term
			 electronic funds transfer has the meaning given such term by
			 section 3332 of title 31, United States Code.
				103.Termination of
			 advanced earned income credit
				(a)In
			 generalChapter 25 of the Internal Revenue Code of 1986 is
			 amended by striking section 3507 (relating to advance payment of earned income
			 credit).
				(b)Conforming
			 amendments
					(1)Section 32 of such Code is amended by
			 striking subsection (g).
					(2)Section 6012(a) of
			 such Code is amended by striking paragraph (8) and redesignating paragraph (9)
			 as paragraph (8).
					(3)Section 6051(a) of
			 such Code is amended by striking paragraph (7).
					(4)Section 6302 of
			 such Code is amended by striking subsection (i).
					(5)The table of sections for chapter 25 of
			 such Code is amended by striking the item relating to section 3507.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				IIHUD
			 Savings
			201.Rent subsidies
			 under HUD section 8 housing choice voucher
			 program for one-person householdsParagraph (1) of section 8(o) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(o)(1)) is amended by adding at the
			 end the following new subparagraph:
				
					(F)Single person
				familiesIn determining the
				amount of monthly assistance under this subsection for any family that consists
				of a single person who is initially provided such assistance after the date of
				the enactment of the Reduce and End our
				Deficits Using Commonsense Eliminations in the Treas-HUD and OPIC Programs
				Act or who moves to a new dwelling unit after such date of
				enactment, the payment standard used shall be the payment standard for the
				market area for an efficiency dwelling unit and the payment standard for a
				one-bedroom dwelling unit or any larger dwelling unit may not be
				used.
					.
			IIIOPIC
			 Termination
			301.Short
			 titleThis title may be cited
			 as the OPIC Repeal Act.
			302.Termination of
			 Overseas Private Investment Corporation
				(a)Termination of
			 Authority To Make New Obligations
					(1)Termination of
			 authorityEffective on the
			 date of the enactment of this Act, the Overseas Private Investment Corporation
			 shall not issue any insurance, guaranties, or reinsurance, make any loan, or
			 acquire any securities, under section 234 of the
			 Foreign Assistance Act of 1961,
			 enter into any agreements for any other activity authorized by such section
			 234, or enter into risk sharing arrangements authorized by section 234A of that
			 Act.
					(2)Preservation of
			 existing contracts and agreementsParagraph (1) does not require
			 the termination of any contract or other agreement entered into before the date
			 of the enactment of this Act.
					(b)Termination of
			 OPICEffective September 30, 2011, the Overseas Private
			 Investment Corporation is abolished.
				(c)Transfer of
			 Operations to AIDThe
			 Administrator of the Agency for International Development shall, effective
			 October 1, 2011, perform the functions of the Overseas Private Investment
			 Corporation with respect to contracts and agreements described in subsection
			 (a)(2) until the expiration of such contracts and agreements, but shall not
			 renew any such contract or agreement. The Administrator shall take the
			 necessary steps to wind up the affairs of the Corporation.
				(d)Repeal of
			 AuthoritiesEffective
			 September 30, 2011, title IV of chapter 2 of part I of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2191 and following) is repealed, but shall continue to apply with
			 respect to functions performed by the Administrator of the Agency for
			 International Development under subsection (c).
				(e)AppropriationsFunds available to the Overseas Private
			 Investment Corporation shall, upon the effective date of the repeal made by
			 subsection (d), be transferred to the Administrator of the Agency for
			 International Development for use in performing the functions of the
			 Corporation under subsection (c). Upon the expiration of the contracts and
			 agreements with respect to which the Administrator is exercising such
			 functions, any unexpended balances of the funds transferred under this
			 subsection shall be deposited in the Treasury as miscellaneous receipts.
				303.Savings
			 provisions
				(a)Prior
			 Determinations Not AffectedThe repeal made by section 302(d) of the
			 provisions of law set forth in such subsection shall not affect any order,
			 determination, regulation, or contract that has been issued, made, or allowed
			 to become effective under such provisions before the effective date of the
			 repeal. All such orders, determinations, regulations, and contracts shall
			 continue in effect until modified, superseded, terminated, set aside, or
			 revoked in accordance with law by the President, the Administrator of the
			 Agency for International Development, another authorized official, or a court
			 of competent jurisdiction, or by operation of law.
				(b)Pending
			 proceedings
					(1)Effect on
			 pending proceedings
						(A)In
			 generalThe repeal made by
			 section 302(d) shall not affect any proceedings, including notices of proposed
			 rulemaking, pending on the effective date of the repeal, before the Overseas
			 Private Investment Corporation, except that no insurance, reinsurance,
			 guarantee, or loan may be issued pursuant to any application pending on such
			 effective date. Such proceedings, to the extent that they relate to functions
			 performed by the Administrator of the Agency for International Development
			 after such repeal, shall be continued. Orders shall be issued in such
			 proceedings, appeals shall be taken therefrom, and payments shall be made
			 pursuant to such orders, as if this section had not been enacted; and orders
			 issued in any such proceedings shall continue in effect until modified,
			 terminated, superseded, or revoked by the Administrator of the Agency for
			 International Development, by a court of competent jurisdiction, or by
			 operation of law.
						(B)ConstructionNothing
			 in this paragraph shall be deemed to prohibit the discontinuance or
			 modification of any proceeding described in subparagraph (A) under the same
			 terms and conditions and to the same extent that such proceeding could have
			 been discontinued or modified if this section had not been enacted.
						(2)Regulations for
			 transfer of proceedingsThe
			 Administrator of the Agency for International Development may issue regulations
			 providing for the orderly transfer of proceedings continued under paragraph
			 (1).
					(c)ActionsExcept
			 as provided in subsection (e)—
					(1)the provisions of
			 this section shall not affect suits commenced before the effective date of the
			 repeal made by section 302(d); and
					(2)in all such suits,
			 proceedings shall be had, appeals taken, and judgments rendered in the same
			 manner and effect as if this section had not been enacted.
					(d)Liabilities
			 IncurredNo suit, action, or other proceeding commenced by or
			 against an individual in the official capacity of such individual as an officer
			 of the Overseas Private Investment Corporation shall abate by reason of the
			 enactment of this section. No cause of action by or against the Overseas
			 Private Investment Corporation, or by or against any officer thereof in the
			 official capacity of such officer, shall abate by reason of the enactment of
			 this section.
				(e)PartiesIf, before the effective date of the repeal
			 made by section 302(d), the Overseas Private Investment Corporation or an
			 officer thereof in the official capacity of such officer, is a party to a suit,
			 then such suit shall be continued with the Administrator of the Agency for
			 International Development substituted or added as a party.
				(f)ReviewOrders and actions of the Administrator of
			 the Agency for International Development in the exercise of functions of the
			 Overseas Private Investment Corporation shall be subject to judicial review to
			 the same extent and in the same manner as if such orders and actions had been
			 issued or taken by the Overseas Private Investment Corporation. Any statutory
			 requirements relating to notice, hearings, action upon the record, or
			 administrative review that apply to any function of the Overseas Private
			 Investment Corporation shall apply to the exercise of such function by the
			 Administrator of the Agency for International Development.
				304.Technical and
			 conforming amendments
				(a)Title
			 5, United States Code(1)Section 5314 of title 5,
			 United States Code, is amended by striking:
						
								President, Overseas Private Investment
				  Corporation.
							.
					(2)Section 5315 of title 5, United
			 States Code, is amended by striking:
						
								Executive Vice President, Overseas Private
				  Investment
				  Corporation.
							.
					(3)Section 5316 of title 5, United
			 States Code, is amended by striking:
						
								Vice Presidents, Overseas Private Investment
				  Corporation
				  (3).
							.
					(b)Other Amendments
			 and Repeals(1)Section 222(a) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2182) is amended by inserting after section 238(c) the
			 following: as in effect on the day before the effective date of the
			 repeal of that section made by section 302(d) of the OPIC Repeal
			 Act.
					(2)Section 222A of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2182a) is amended—
						(A)by striking subsections (f) and (g);
			 and
						(B)by redesignating subsections (h) and
			 (i) as subsections (f) and (g), respectively.
						(3)Section 499B(b) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2296b(b)) is amended—
						(A)by striking paragraph (2); and
						(B)by redesignating paragraph (3) as
			 paragraph (2).
						(4)Section 2301(b)(9) of the Export
			 Enhancement Act of 1988 (15 U.S.C. 4721(b)(9)) is amended by striking
			 the Overseas Private Investment Corporation,.
					(5)Section 2312(d)(1) of the Export
			 Enhancement Act of 1988 (15 U.S.C. 4727(d)(1)) is amended—
						(A)by striking subparagraph (K);
			 and
						(B)by redesignating subparagraphs (L) and
			 (M) as subparagraphs (K) and (L), respectively.
						(6)Section 5402(b) of the
			 Omnibus Trade and Competitiveness Act of
			 1988 (15 U.S.C. 4902(b)) is amended—
						(A)in paragraph (12), by adding
			 and after the semicolon;
						(B)by striking paragraph (13); and
						(C)by redesignating paragraph (14) as
			 paragraph (13).
						(7)Section 625(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1131c(a)) is amended by striking the Overseas Private Investment
			 Corporation,.
					(8)Section 481(e)(4)(A) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2291(e)(4)(A)) is amended by striking (including programs under
			 title IV of chapter 2, relating to the Overseas Private Investment
			 Corporation).
					(9)Section 202(b)(2)(B) of the Cuban
			 Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C.
			 6062(b)(2)(B)) is amended—
						(A)by striking clause (iv); and
						(B)by redesignating clauses (v), (vi),
			 and (vii) as clauses (iv), (v), and (vi), respectively.
						(10)Section 103(7)(A) of the Victims of
			 Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102(7)(A)) is
			 amended—
						(A)in clause (vii), by adding
			 and after the semicolon;
						(B)by striking clause (viii); and
						(C)by redesignating clause (ix) as clause
			 (viii).
						(11)Section 405(a)(10) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6445(a)(10)) is amended by striking
			 , the Overseas Private Investment Corporation,.
					(12)Section 732(b) of the Global Environmental
			 Protection Assistance Act of 1989 (22 U.S.C. 7902(b)) is amended by striking
			 the Overseas Private Investment Corporation,.
					(13)Section 916(a)(2) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17336(a)(2)) is
			 amended—
						(A)by striking subparagraph (I);
			 and
						(B)by redesignating subparagraphs (J)
			 through (M) as subparagraphs (I) through (L), respectively.
						(14)Section 6(d)(1) of the Belarus Democracy
			 Act of 2004 (22 U.S.C. 5811 note) is amended by striking and the
			 Overseas Private Investment Corporation.
					(15)The following provisions of law are
			 repealed:
						(A)Section 5(b)(2) of the Overseas
			 Private Investment Corporation Amendments Act of 1981 (22 U.S.C. 2194a).
						(B)Section 5 of the Taiwan Relations Act
			 (22 U.S.C. 3304).
						(C)Section 2(c)(12) of the Support for East
			 European Democracy (SEED) Act of 1989 (22 U.S.C. 5401(c)(12)).
						(D)Section 9101(3)(H) of title 31, United
			 States Code.
						(E)Section 123 of the African Growth and
			 Opportunity Act (19 U.S.C. 3733), and the item relating to that section in the
			 table of contents of that Act.
						(F)Section 104 of the Africa: Seeds of Hope
			 Act of 1998 (22 U.S.C. 2293), and the item relating to that section in the
			 table of contents for that Act.
						(G)Section 914 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17334), and the item relating to that section
			 in the table of contents for that Act.
						(c)Effective
			 DateThe amendments and repeals made by this subsection shall
			 take effect on October 1, 2011.
				
